Citation Nr: 9918053	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from  July 1969 to 
September 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to service connection 
for hepatitis.  

Service connection for residuals of hepatitis was initially 
denied by a December 1973 rating decision.  An appeal was not 
filed within one year of notification of the decision.  
Consequently, the rating decision became final.  See 
38 U.S.C.A. § 7105 (West 1991).

The veteran's claim was initially before the Board in 
November 1998, at which time it was reopened on the basis of 
new and material evidence having been presented.  Thereafter, 
the Board remanded the veteran's reopened claim of 
entitlement to service connection for hepatitis.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim was remanded by the Board in November 
1998 for a VA examination to determine the nature and 
etiology of his hepatitis.  A VA examination was scheduled in 
May 1999.  A notation was made in the claims file that the 
examination had been canceled due to "undelivered 
notification."  The address used on the examination request 
worksheet was "[redacted], [redacted] Street."  

On the veteran's March 1996 VA Form 21-22, he listed his 
address as [redacted] Street, Rm. 623.  However, on 
subsequent forms submitted by the veteran (May 1996 VA Form 
21-526 and April 1997 VA Form 9), he listed his address as 
"[redacted] Street, [redacted], MA 01027."  Because the 
address on [redacted] Street is the last address of record, 
and the address listed on the examination request worksheet 
was on [redacted] Street, it is possible that the veteran never 
received notice of his scheduled examination.  

Thus, the veteran's claim must be remanded to remedy this 
possible lack of notice.  The RO should initially attempt to 
verify the veteran's correct address.  If another address is 
obtained, the RO should document such address.  The RO must 
then schedule the veteran for a VA examination to properly 
assess the nature and severity of his service-connected 
hepatitis, with notification sent to the correct address.  If 
the RO is not able to obtain the veteran's correct address, 
they must send the veteran notification of his examination at 
his last address of record, "[redacted] Street, 
[redacted], MA 01027."  

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO must first obtain the 
veteran's correct mailing address and 
document such address in the claims 
folder. 

2.  The RO should assure that copies of 
all current records of treatment of the 
veteran's hepatitis are included in the 
claims folder.  All correspondence from 
the RO to the veteran should be directed 
to his new address. 

3.  After all records are obtained in 
accordance with the directives in 
paragraph two, the RO should take the 
appropriate steps to contact the veteran 
either at the address obtained via the 
directives in paragraph one, or at " 
[redacted] Street, [redacted], MA 01027" 
and schedule him for a VA examination for 
the purpose of determining the nature and 
etiology of his hepatitis.  A copy of the 
letter advising the veteran of the date, 
time and location of the examination MUST 
be placed in the claims folder.  All 
clinical findings should be reported in 
detail.  All special studies or tests 
should be conducted as deemed appropriate 
by the examiner.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report should include 
responses to the following medical 
questions:

a.  State whether the veteran has 
hepatitis, or any residual of 
hepatitis, and if he has hepatitis, 
state the kind of hepatitis that the 
veteran has. 

b.  For each type of hepatitis 
reported in response to item (a), 
above, state as precisely as 
possible the time of onset of such 
hepatitis.

c.  For each type of hepatitis, or 
any residuals of hepatitis, reported 
in response to item (a), above, 
state whether such hepatitis or 
residual is related to hepatitis the 
veteran had in service. 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claim, of entitlement to 
service connection for hepatitis.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




